Citation Nr: 0916183	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-01 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.
	

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The appellant is the widow of a Veteran who had recognized 
active service from March 1942 to May 1946 and from August 
1947 to January 1968.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for the cause of the Veteran's death.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on April 23, 2008.  A 
copy of the hearing transcript has been reviewed and has been 
associated with the file.  In February 2007, the appellant 
also had a hearing before a decision review officer at the 
RO.  A copy of that transcript has also been associated with 
the file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for cause of the Veteran's death was 
denied by a June 1995 rating decision.  The appellant did not 
appeal this decision within one year of being notified.

2.  Evidence submitted since June 1995 does not bear directly 
on the specific matter under consideration, and does not 
raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The June 1995 rating denying service connection for the 
cause of the Veteran's death is final.  38 U.S.C.A. § 7105 
(c) (West 1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (1995); 
currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2008).  

2.  The evidence submitted for the record since the June 1995 
rating decision is not new and material to the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death; therefore, the application to reopen is 
denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a correspondence dated in December 2004 and June 2007, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A.  
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the appellant of information 
and evidence necessary to reopen her previously denied claim, 
and informed her of the standard by which "new and material 
evidence" is determined, as well as the elements of the 
underlying service connection claim.  The June 2007 
correspondence reminded the appellant that the reason for the 
original denial of her claim for service connection for the 
cause of the Veteran's death, was that the evidence did not 
show that the Veteran's cause of death shown on the death 
certificate was incurred in or aggravated in-service, or 
related to radiation exposure in-service.  The notice 
delineated which information VA would seek to provide and 
which information that he was expected to provide.  The 
Veteran has received adequate notice under Kent v. Nicholson, 
20 Vet. App. 1 (2006).

VA does not have a duty to seek a nexus opinion if the claim 
is not reopened.  See 38 U.S.C. § 5103A(f) (West 2002); 38 
C.F.R. § 3.159(c)(4)(C)(iii) (2008).  As discussed above, the 
AOJ complied with VA's notification requirements and informed 
the appellant of the information and evidence needed to 
substantiate her new and material evidence claim.  Since no 
new and material evidence was received referable to the 
Veteran's cause of death, an opinion is not required. 

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  In a claim to reopen, VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is then not new and 
material, the claim is not reopened.  VA has obtained records 
from the sources identified by the Veteran.  The duty to 
assist has been fulfilled.  

New and Material Evidence

Entitlement to service connection for the cause of the 
Veteran's death was denied by a June 1995 rating decision.  
The Veteran died at the age of 83 years in February 1995.  
According to his death certificate, the cause of the 
Veteran's death was chronic obstructive pulmonary disease, 
with chronic lymphocytic leukemia listed as a significant 
contributing factor to his death.  The Veteran was not 
service-connected for any disability at the time of his 
death.  The RO denied the appellant's claim, stating the 
evidence failed to show a relationship between the Veteran's 
service and his cause of death.  At the time of the denial, 
the claims folder contained the Veteran's service treatment 
records, private medical records from Dr. P. from 1985 to 
1994, private medical records from Dr. R. from 1991 to 1994, 
medical records from Ross County Memorial Center, VA hospital 
summary from March 4, 1989 to March 7, 1989, and the death 
certificate.  Also, the RO reviewed an October 1984 letter 
from the Department of the Air Force, which confirms that the 
Veteran took part in atmospheric nuclear weapons testing as 
part of Operation GREENHOUSE, and was exposed to radiation.  
The appellant did not appeal the denial; therefore, it is 
final.    38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1995).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. § 
5108 provides that "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." "New" evidence is existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits. Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Since seeking to reopen her claim in November 2004, the 
appellant submitted a May 2008 private medical opinion.  This 
opinion indicates that the Veteran was a patient from 1984 to 
his death and that the physician reviewed the Veteran's 
chart.  He could not say that chronic obstructive pulmonary 
disease and or chronic lymphocytic leukemia were more than 
likely caused by exposure to radiation, but cautioned that he 
was unable to say that they may not have been a contributing 
factor.  The opinion is new, but not material.  The opinion 
does not suggest a probability or a 50/50 chance of a nexus 
between the diseases that caused the Veteran's death and his 
service, or suggest that military service (including exposure 
to radiation in service) was a contributory factor in the 
Veteran's death (only that he was unable to say that they 
were not a contributing factor).  This opinion is in fact not 
an opinion at all, but merely a statement by the physician 
that he was unable to give a meaningful opinion.  A medical 
opinion in which the physician is unable to give an opinion 
is accorded no weight.  See Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

The appellant has claimed that the Veteran served in Korea 
and was exposed to Agent Orange.  It was also indicated that 
he was exposed to radiation and that these contaminants may 
have caused his fatal illnesses.  She also recalled that he 
exhibited symptoms of chronic obstructive pulmonary disease 
while on active duty.  

The Board has considered the appellant's assertions that the 
Veteran's chronic obstructive pulmonary disease is related to 
his service.  The appellant is competent to describe any of 
the Veteran's upper respiratory symptoms she observed in 
service, but to the extent that she ascribes these symptoms 
as the manifestation of a chronic obstructive pulmonary 
disease during active duty, her opinion is not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).  Likewise, she is unable to 
relate the Veteran's radiation exposure to the onset of his 
terminal diseases because she does not possess an expertise 
in the etiology of diseases.  She lacks the competency to 
indicate that the Veteran was exposed to herbicides in Korea.  
At the Decision Review Officer hearing, it was indicated that 
the Veteran served in Korea during the Korean Conflict; there 
is no recorded use of herbicides in Korea during this period.  
The appellant's testimony and statements alone are not 
competent to provide a medical nexus.  Thus, the Veteran's 
lay assertions are not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While evidence submitted is new, it is not material, as it 
does not show that the Veteran's cause of death was incurred 
in or aggravated by a service-connected disability.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
New and material evidence having not been submitted, the 
application to reopen the previously denied claim is denied.

  
ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for the cause of the 
Veteran's death is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


